FILED
                           NOT FOR PUBLICATION
                                                                           SEP 20 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YONAS FIKRE,                                     No.   16-36072

              Plaintiff-Appellant,               D.C. No. 3:13-cv-00899-BR

 v.
                                                 MEMORANDUM*
FEDERAL BUREAU OF
INVESTIGATION; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                        Argued and Submitted May 9, 2018
                                Portland, Oregon

Before: RAWLINSON, M. SMITH.,** and CHRISTEN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              Following Judge Garbis’s retirement, Judge Smith was drawn by lot
to replace him. Ninth Circuit General Order 3.2.h. Judge Smith has read the
briefs, reviewed the record, and listened to oral argument.
      Fikre alleged that in June 2011, he was detained by the secret police in the

United Arab Emirates and subjected to interrogation and torture for 106 days.1

This episode was instigated by the Federal Bureau of Investigation. Fikre sued the

government contending, among other things, that it illegally surveilled him in

violation of the Fourth Amendment. The district court dismissed this claim and

Fikre timely appealed. We have jurisdiction, 28 U.S.C. § 1291, and we affirm.2

      Fikre’s fifth amended complaint pleaded that the “[FBI’s] actions were not

authorized by a warrant satisfying the Fourth Amendment, were not supported by

probable cause or reasonable suspicion, and were unreasonable.” These allegations

are vague and conclusory and, in the absence of “further factual enhancement,” do

not give rise to a “plausible claim for relief.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 557 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009); see Krainski v.

Nev. ex rel. Bd. of Regents of Nev. Sys. of Higher Educ., 616 F.3d 963, 969 (9th

Cir. 2010). And because Fikre “had several opportunities to amend [his] complaint

and repeatedly failed to cure deficiencies,” the district court did not abuse its



      1
             On a motion to dismiss, we take all factual allegations in the
complaint as true. Caviness v. Horizon Cmty. Learning Ctr., Inc., 590 F.3d 806,
812 (9th Cir. 2010). As the parties are familiar with these allegations, we do not
recount them here.
      2
             We resolve Fikre’s due process claims in a concurrently filed opinion.
                                           2
discretion by dismissing his Fourth Amendment claim with prejudice. Telesaurus

VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010).

      AFFIRMED.




                                       3